UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

Case No. CV 19-7206 DMG (MRW) Date August 26, 2019
Title Battle v. United States
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Petitioner: Attorneys for Respondent:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE RE: TRANSFER
1. This is a habeas corpus action involving a state prisoner. Petitioner Battle

was convicted in the local (state) court in the District of Columbia in the mid-1990s. Since
then, he has pursued habeas relief in the trial and appellate courts of the District of
Columbia. His current petition seeks federal review of those state court decisions
pursuant to 28 U.S.C. § 2254. (Petition at 1.)

2. Petitioner is incarcerated in a federal facility in this region (USP Victorville).
For this reason, he apparently filed this petition seeking habeas consideration in this
federal court: the United States District Court for the Central District of California.

3. According to Petitioner’s lengthy submission (the petition is approximately
55 pages, plus another 50 pages of exhibits), it does not appear that Petitioner sought
federal court habeas relief in the court that ordinarily reviews convictions from the
D.C. Superior Court. That court is the United States District Court for the District of
Columbia.

4. When a prisoner files a state habeas petition in federal court, the petition
may be filed in either the judicial district in which the petitioner is presently confined or
the judicial district in which he was convicted and sentenced. 28 U.S.C. § 2241(d).

5. However, a habeas petition directed to a prisoner’s underlying conviction,
sentence, or other proceeding is generally litigated in the district in which the petitioner
was convicted and sentenced, as it is a more convenient forum for accessing evidence,
records, and witnesses. Thus, it generally is the practice of the district courts in
California to transfer habeas actions challenging state convictions or sentences to the

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-7206 DMG (MRW) Date August 26, 2019

 

Title Battle v. United States

 

district in which the prisoner was convicted and sentenced. Laue v. Nelson, 279 F. Supp.
265, 266 (N.D. Cal. 1968).

6. The federal venue statute further states that, rather than dismissing an
improperly filed action, a district court, “in the exercise of its discretion and in furtherance
of justice[,] may transfer” the habeas petition to another federal district for hearing and
determination. 28 U.S.C. § 2241(d); see also 28 U.S.C. § 1404(a) (court may transfer any
civil action “to any other district or division where it might have been brought” for
convenience of parties or “in the interest of justice’).

7. These venue provisions are particularly appropriate when, as here,
Petitioner’s contentions appear to involve detailed analysis of a local District of Columbia
statute (the D.C. Youth Rehabilitation Act). This California-based federal court has
no experience with that law. By contrast, the federal court that regularly hears habeas
cases from the local D.C. court system likely has much more familiarity with the statute.

k*K*

8. Petitioner is therefore ordered to show cause why the Court should not
transfer this action to the United States District Court for the District of Columbia.
Petitioner’s response to this order (not to exceed five pages) will be due by September 23.
After that, the Court will take the matter under submission.

9. If Petitioner does not challenge the Court’s observation regarding the
transfer of the action, he may alternatively file a short statement of non-opposition
regarding the transfer or, if he prefers, voluntarily dismiss the action in this California
federal court.

Failure to comply with this order will result in a recommendation that the
action be dismissed pursuant to Federal Rule of Civil Procedure 41(b). Applied
Underwriters, Inc. v. Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
